DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies (Certified Copy of Foreign Priority Application filed 08/18/2022) of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The drawings fail to illustrate the reference signs  10A and 10B, directed to “a second bore,” which is cited throughout the specification, and claims 6 and 16.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
the abstract refers to purported merits (e.g., Abstract, ll. 9-12 refers to the purported merits of the invention, “the first mechanism may rotate so the first mechanism may mitigate failures in the presence of reaction loads that may be caused in the presence of foreign elements in the raw material passing through the first and second elements”);
the abstract uses phrases which can be implied, (e.g., Abstract, ll. 1-3, “This invention relates to an element opening and closing machine for processing raw material…”);
the abstract uses legal phraseology, (e.g., Abstract, ll. 9, “…said perforation”
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 3 and 4 are objected to because of the following informalities:   Claim 3 is objected to because in line  6, claim 3 recites “…is arranged in the pivoting support (13).” There is no disclosure – in the independent claim 1, from which claim 3 depends, neither in the Specification, of reference character “(13).” Prior to the recitation in claim 3, line 6, there is disclosure of a “pivoting support (13A);” the informality seems to be a typographical error. The examiner is interpreting the limitation as -- the pivoting support (13A) --.
	Claim 4 is objected based on its dependency from objected claim 3.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
	Preamble Statements Reciting Purpose Or Intended Use
Regarding the preamble statements reciting purpose or intended use (e.g., instant application recites in the preamble of claim 1, “An element opening and closing machine…”; under the broadest reasonable interpretation (BRI), this is interpreted as –a machine for opening and closing elements”), the examiner respectfully reminds the Applicant that, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.” See MPEP § 2111.02. 
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II).
 As to intended use limitations which are limiting, the examiner respectfully reminds the Applicant that, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber. See MPEP § 2111.02 (II).
 In this case, regarding claim 1 recitation of intended use, “An element opening and closing machine,” where the body of a claim fully and intrinsically sets forth all of the limitations of the claimed apparatus invention (that is, structurally defines the apparatus), and the preamble merely states, for example, the purpose or intended use of the invention (e.g., “for opening and closing elements”), rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, as per  MPEP § 2111.02.  

Regarding the recitations of the manner of operating the apparatus, (e.g., claim 1, ll. 5-7 recites, “the transmission mechanism (3A) allows transforming the rotation of the power shaft (11A) into linear motion that is transmitted to the shaft (2A),” claim 1, ll. 8-9 recites, “wherein the rod (7A) transmits motion to the first element (14),” claim 1, ll. 16-18 recites, “the first mechanism (1A) is configured to rotate around the first perforation (9A) of the first support (8A), and this in turn transmits rotation to the first coupling (12A)”), Applicant is respectfully reminded that the manner of operating the device does not differentiate apparatus claim from the prior art. See MPEP 2114 (II).
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Therefore, all intended use and/or functional claim language will be fully considered to the extent that it provides structural differences from the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "…the transmission mechanism (3A) is arranged in the pivoting support (13)," in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim. Prior to the recitation in line 6, there is no disclosure – in the independent claim 1, from which claim 3 depends, neither in the Specification, of reference character “(13).” Prior to the recitation in claim 3, lines 5 – 6, there is disclosure of a “pivoting support (13A);” it is unclear if the recited “pivoting support 13” is referring to a new element, or it is a typographical error. The examiner is interpreting the limitation as -- the pivoting support (13A) --.
	Claim 4 is rejected based on its dependency from rejected claim 3, from which – directly or indirectly – possess all the limitations which render claim 3 vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, and 9 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US Pat. No. 5,811,137; Clark).
Regarding claim 1. Clark discloses an element opening and closing machine (see Clark at Col. 1, ll. 10 – 16, “…a dough sheeter characterized by a pair of counterrotating rollers having internal drive means and external nonrotating shafts for easy adjustment of the pinch point between said rollers”), having 
a first element (e.g., “back roller,” 100(B); see FIG. 7) facing a second element (“front roller,” 100(F); see FIG. 7); 
a first support (e.g., “mounting bracket,” 440, “right plate assembly,” 400(R); see FIG. 7) with a first perforation (see the annotated copy of a portion of Clark’s FIG. 7 below);
 
    PNG
    media_image1.png
    783
    1540
    media_image1.png
    Greyscale

a power shaft (see the above annotated copy of Clark’s FIG. 7);  a first mechanism comprised by a shaft with a first end and a second opposite end (see the above annotated copy of Clark’s FIG. 7), a transmission mechanism (“screw jack,” 460; see FIG. 7 and Col. 5, ll. 5 – 28), connected to the power shaft and to the first end of the shaft (see the above annotated copy of Clark’s FIG. 7): 
wherein, the transmission mechanism allows transforming the rotation of the power shaft into linear motion that is transmitted to the shaft (see Clark at Col.  5, ll. 15 – 22); and a rod (e.g., “mounting bracket,” 450) connected to the second opposite end of the shaft (see the above annotated FIG. 7), and to the first element (“back roller,” 100(B); see FIG. 7);

    PNG
    media_image2.png
    647
    1034
    media_image2.png
    Greyscale
wherein the rod (450) transmits motion to the first element (100(B); see FIG. 7 and Clark at Col. 5, ll. 15 – 28), comprising: a first coupling having a first end, a second end and a through hole, the first coupling being arranged concentrically in the first perforation (e.g., the passage through which the power shaft goes through) of the first support (e.g., the assembly comprising the bracket 440 and screw jack 460; see the below annotated FIG. 7): 

wherein, the power shaft is located within the through hole (see the above annotated FIG. 7); 
wherein the first mechanism (e.g., the first mechanism comprised by the screw jack 460, bracket 440, the first coupling and power shaft) is connected to the second end of the first coupling (see the above annotated FIG. 7); and 
wherein the first mechanism is capable of being configured to rotate around the first perforation of the first support, and this in turn transmits rotation to the first coupling (Clark at Col. 5, ll. 22 – 25 discloses, “A screw jack 460… driven by a stepper motor 480 via a right angle gear box 470, is connected between the mounting brackets 440, 450. As a result, the driven movement of the screw jack 460 varies the distance between the mounting brackets 440, 450 and, by way of the eccentric journals 321(F), 321(B), the pinch point between the front roller 100(F) and the back roller 100(B)”).

Therefore, Clark anticipates the claimed element opening and closing machine, as presently claimed in claim 1.

Regarding claim 2. Clark discloses the device according to Claim 1, wherein the first element (back roller, 100(B)) and the second element (front roller, 100(F)) are rollers.


    PNG
    media_image3.png
    566
    815
    media_image3.png
    Greyscale
Regarding claim 3. Clark discloses the device according to Claim 1, wherein the first mechanism (e.g., the first mechanism comprised by the screw jack 460, bracket 440, the first coupling and power shaft), is connected to the second end of the first coupling via a pivoting support (e.g., mounting bracket, 450; see the annotated copy of FIG. 7 bellow):
In the above annotated figure, pivoting support 450 has a first hole (FH) and a second hole (SH), said second hole (SH) being disposed collinear to the first perforation (see the above annotated FIG. 7) of the first support (e.g., 440); wherein, the shaft (WS) is located in the first hole (FH) of the pivoting support (450) and the transmission mechanism (460) is arranged in the pivoting support (see 460 in FIG. 7).

Regarding claim 4. Clark discloses the device according to Claim 3, wherein the rotation axes of the first hole (FH) and second hole (SH) of the pivoting support (450) are orthogonal to each other (see FIG. 7).

Regarding claim 5. Clark discloses the device according to Claim 1, wherein the power shaft (see element PS in the above annotated FIG. 7), is connected to a motor (480), said motor (480) being disposed in turn to the first end of the coupling (see the above annotated FIG. 7) and is capable of being configured to rotate around the first perforation (see Clark at Clark at Col. 5, ll. 22 – 25).

Regarding claim 6. Clark discloses the device according to Claim 1, wherein the first element (100(B)) is connected to an eccentric bushing (“eccentric journal,” 321(B)) at one end of the first element (100(B); see FIG. 7), said eccentric bushing (321(B)) being disposed in a second bore (e.g., “back axle slider plate opening,” 403; see FIG. 7) of the first support (440, 401). See Clark at Col. 5, ll. 9 – 15.

Regarding claim 7. Clark discloses the device according to Claim 1, wherein the transmission mechanism (460) is a worm gear that is connected to the shaft (see WS on the above annotated FIG. 7), which corresponds to a power screw (“screw jack,” see Clark at Col. 5, ll. 15 – 28).

Regarding claim 9. Clark discloses the device according to Claim 1, wherein the first mechanism is capable of rotating in a range between 75° and 110° (see FIG. 7, and Clark at Col. 5, ll. 5 – 29).
	Applicant is respectfully reminded that, as per MPEP 2114 apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 10. Clark discloses device according to Claim 5, wherein the first coupling  at the first and second ends has a plate with holes, wherein in the holes are arranged fasteners allowing connection of the motor (480) and the first end of the first coupling (see annotated FIG. 7), and of the first mechanism with the second end of the first coupling. See FIG. 1 and the annotated FIG. 7 below:



    PNG
    media_image4.png
    667
    766
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied to claim 1 above.
Regarding claims 11 – 17 and 19 – 20. For the sake of brevity of the Office Action, 
the examiner notes that claims 11-17 and 19-20 are merely a duplication of all the claimed device’s components, and there is no structural differences beyond one set of claims disclosing a first side and the other set of claims disclosing a second side of the device. See the discussion of claims 1 – 10 above. 
Furthermore, Clark at Col. 4, ll. 48 – 50 discloses, “The interconnection at the left side plate 400(L) is a mirror image of that shown in FIG. 7 except for the width of the peg groove 405(L), as illustrated in FIGS. 8A and 8B.” As per MPEP 2144.04 (VI) (B):
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) “The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” 
Therefore, It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to duplicate Clark’s device components/structures, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. 
One would have been motivated to duplicate Clark’s device components/structures, such as e.g., first support, power shaft, first mechanism, etc. for the purpose of e.g., to provide the element opening and closing machine with independent and precise control of the opening and closing mechanism arranged at each side of the first element, that way applying equal or dissimilar adjustment of the pinch point between the rollers.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied to claim 1 and claim 11 respectively, and further in view of Ouellette (US Pat. No. 5,498,433).
Regarding claims 8 and 18. Clark discloses the device according to Claims 1 and 11, except for specifically disclosing, wherein the rod (450) and the shaft (WS, see above annotated FIG. 7) are connected by means of a “clevis.”
	Nonetheless, Clark discloses the rod (450) and the shaft (WS) being connected by a two piece system comprising coupling means and fasteners between the coupling means (e.g., ball screw bearing on shaft SW; see FIG. 7) and the rod 450.
	
	In the same field of endeavor of  Ouellette at Col. 1, ll. 65 – 67, Cont. Col. 2, ll. 1 – 12, discloses an apparatus for forming a sheet of material (for example, dough, masa, etc. ), and comprises a support with a pair of rotatable rolls mounted thereon to define a gap between the rolls; The rolls are mounted on the support frame of the machine in a manner which provides a fixed gap size between the rolls; The first of the rolls is mounted in a fixed non-movable position, while the second roll is securely mounted on the machine but it is movable relative the first roll so as to form a desired gap size.
Ouellette at Col. 4, ll. 10 – 17,  FIG. 1, discloses that the rear frame members 30 are each engaged at 36 by force-applying elements that may include a clevis-shaped bracket 72 which engages and applies force against each rear frame member 30 below pivot point 38 to move lower portion 34 in the direction of arrow A, which forces rear roll 50 toward front roll 60 (analogous to the claimed invention).
	Therefore, force-applying engaging elements such as clevis brackets where known for their intended use of connecting two force-applying elements in the art of apparatus for forming a sheet of material before the effective filing date of the claimed invention. As per MPEP 2144.07:
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)

	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Clark’s device by connecting the rod (450) and the shaft (WS) by means of a clevis, as taught by Ouellette, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.  
One would have been motivated to modify Clark with the clevis bracket of Ouellette for the purpose of e.g., provide Clark’s device with a connecting device that needs fewer parts for its assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teraoka (US PGPub. 2003/0066332 A1); Discloses a pressing machine comprising a slide drive apparatus and a slide drive method for a pressing machine capable of enhancing positioning precision at the time of adjustment of die height, and responding to pressing work at high stroke per minute. 
McCarty, JR. et al. (US PGPub. 2019/0343131 A1); a food processing apparatus (e.g., a dough sheeter) that can be used to process a wide range of food materials with various sizes/dimensions due to its “open,” “dynamically-adjustable,” and “reversible” designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744